Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendment after non-final action filed on 09/28/2022.
Claims 1-3 and 5-15 are pending.
Response to Arguments
Applicant's amendments filed on 09/28/2022 have been considered and entered. However, applicant's arguments as filed have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “application of pretreatment agent to an entire range of the unit range when the image to be printed covered at least a part of the unit range”, see remarks, page 7, 2nd paragraph; “dividing area printable by the printer into more than one unit range and applying a pretreatment agent to the entire unit range by the pretreatment device when the image is printed by the printer on at least a part of the unit range…By not applying the pretreatment agent by the pretreatment device to any other unit range without at least a part of the image to be printed, the amount of pretreatment agent applied is reduced compared to when pretreatment agent is also applied to unit range without any image to be printed”, see remarks page 8, 2nd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that combination of references cited, in particular Okada fails to teach the newly amended features of independent claims.
In reply, first examiner notes that some of the features as seemed to be argued by the applicant are not positively recited into claims. Secondly, examiner asserts that Okada reference has been successfully shown to teach the newly amended features for instance, Okada teaches that for example, as shown in fig. 1, when a letter (X) is to be printed on the fabric 100, the treatment agent is applied such that a treatment agent-applied area 110 is formed with a line width larger than a line width of the letter, and as shown in fig. 1. It is described that when a pattern is to be printed on the fabric (T-shirt) 100, the treatment agent is applied so as to form a treatment agent-applied area 120 larger than the pattern, furthermore, printing is performed using treatment agent and the spot color developer position designation unit that receives designation of the superimposition order of the spot color by the spot color developer as its internal functions in the printing control device 70, thus, for any other unit range such as the dotted lines around the region 110 in fig. 1 or region 120 in fig. 2 where at least a part of the image such as area “X”  is to be printed and the pretreatment is only provided to that area “X” without applying any pretreatment to the area outside of area “X” represented by the dotted lines around region 110 by the inkjet printer 1,  paragraphs 29, 63-67.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al., US 2013/0265359 in view of Hirakawa, US 2006/0214984 further in view of Kamibayashi et al., US 2017/0151810 further in view of Okada et al., US 2015/0044372.
Regarding claim 1, Sugaya discloses a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor (paragraphs 127-128, program stored in RAM is executed by control section 10) of a pretreatment information to be used in the pretreatment by the pretreatment device (paragraphs 221-231, preheating application and temperature monitoring), perform processes comprising: receiving image data to be printed on the recording medium by the printer, the image data representing the image (paragraphs 232-248); and to perform the pretreatment with respect to the received image data (paragraphs 232-248). 
Sugaya fails to explicitly disclose pretreatment information generation device included in a system having the pretreatment information generation device, a pretreatment device and a printer, the pretreatment device being configured to perform pretreatment on a recording medium, the printer being configured to print an image on the recording medium, and the pretreatment information generation device being configured to generate pretreatment information to be used in the pretreatment by the pretreatment device, performs processes comprising: receiving image data to be printed on the recording medium by the printer, the image data representing the image; and identifying the pretreatment information to perform the pretreatment with respect to the received image data, the pretreatment information including a pretreatment range over which to perform the pretreatment by the pretreatment device, the pretreatment range including at least one unit range determined by a configuration of the pretreatment device size of the unit range being larger than a minimum image forming range to be printed by the printer, an entire range of the unit range being applied with a pretreatment agent by the pretreatment device when the image is to be printed by the printer on at least a part of the unit range, and any other unit range without at least a part of the image to be printed is not applied with the pretreatment agent by the pretreatment device.
However, Hirakawa teaches pretreatment information generation device (device 10, fig. 6) included in a system having the pretreatment information generation device (device 10, fig. 6), a pretreatment device (system controller 72, fig. 6)  and a printer (head driver 84, fig. 6), the pretreatment device having a pretreatment portion for performing pretreatment on a recording medium (paragraphs 68-77), the printer being configured to print an image on the recording medium, and the pretreatment information generation device being configured to generate pretreatment information to be used in the pretreatment by the pretreatment device (paragraphs 68-77) and identifying the pretreatment information to perform the pretreatment with respect to received image data (paragraphs 78-84).
It would have been advantageous to modify the inkjet recording device as disclosed by Sugaya to include pretreatment techniques as taught by Hirakawa. The motivation for the skilled artisan in doing so is to prevent an absorbing body from giving an excessive effect on a coloring material component contained in an object liquid when the absorbing body is pressed against the object liquid as taught by Hirakawa at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa to reach the aforementioned advantage.
Sugaya with Hirakawa fail to teach receiving image data to be printed on the recording medium by the printer, the image data representing the image; pretreatment information including a pretreatment range over which to perform the pretreatment by the pretreatment device, the pretreatment range including at least one unit range determined by a configuration of the pretreatment device size of the unit range being larger than a minimum image forming range to be printed by the printer, an entire range of the unit range being applied with a pretreatment agent by the pretreatment device when the image is to be printed by the printer on at least a part of the unit range, and any other unit range without at least a part of the image to be printed is not applied with the pretreatment agent by the pretreatment device.
  However, Kamibayashi teaches pretreatment information including a pretreatment range over which to perform the pretreatment by the pretreatment device (paragraphs 77-86), the pretreatment range including at least one-unit range determined by a configuration of the pretreatment device (paragraphs 77-86).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya & Hirakawa to include identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques as taught by Kamibayashi. The motivation for the skilled artisan in doing so is to control the time difference between deposition of pre-treatment liquid and ink as taught by Kamibayashi at paragraph 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa & Kamibayashi to reach the aforementioned advantage.
Sugaya with Hirakawa and Kamibayashi fail to teach receiving image data to be printed on the recording medium by the printer, the image data representing the image; identifying the pretreatment information to perform the pretreatment with respect to received image data; size of the unit range being larger than a minimum image forming range to be printed by the printer, an entire range of the unit range being applied with a pretreatment agent by the pretreatment device when the image is to be printed by the printer on at least a part of the unit range, and any other unit range without at least a part of the image to be printed is not applied with the pretreatment agent by the pretreatment device..  
However, Okada teaches pretreatment information including a pretreatment range over which to perform the pretreatment by the pretreatment device (ink jet printer 1 that ejects ink onto a fabric to print a desired image and a printing control device 70 that acquires image data of the desired image and controls the ink jet printer 1 are connected via an interface, a CPU 81 of the printing control device 70 performs various calculations and processes based on signals input by an operation portion 75 and various programs and data in a ROM 82, RAM 83, and HD 84 and printing of the desired image on a T-shirt 100 using the ink-jet recording apparatus first acquires image data desired to be printed on the T- shirt 100 through a keyboard 73 and a mouse, paragraphs 53-67), the pretreatment range including at least one unit range determined by a configuration of the pretreatment device size of the unit range being larger than a minimum image forming range to be printed by the printer (printing device 70 sends to inkjet printer 1), an entire range of the unit range being applied with a pretreatment agent by the pretreatment device when the image is to be printed by the printer on at least a part of the unit range, and any other unit range without at least a part of the image to be printed is not applied with the pretreatment agent by the pretreatment device (when an operator instructs printing, the image data is transmitted to the ink jet printer 1 via the interface 85, ink is ejected from an inkjet head 5 based on the image data, and printing is performed on the T-shirt 100 fixed to a platen 12, an image forming method for forming an image on a fabric includes a treatment step of applying a treatment agent to the fabric, an image printing step of printing an image using the ink on an application portion of the treatment agent, and a heat fixing step of thermally fixing the ink to the fabric, wherein in the treatment step, the treatment agent may be applied to an entirety of an image forming surface of the fabric or a part thereof, and in a case for example, as shown in fig. 1, when a letter (X) is to be printed on the fabric 100, the treatment agent is applied such that a treatment agent-applied area 110 is formed with a line width larger than a line width of the letter, and as shown in fig. 1. It is described that when a pattern is to be printed on the fabric (T-shirt) 100, the treatment agent is applied so as to form a treatment agent-applied area 120 larger than the pattern, furthermore, printing is performed using treatment agent and the spot color developer position designation unit that receives designation of the superimposition order of the spot color by the spot color developer as its internal functions in the printing control device 70, thus, for any other unit range such as the dotted lines around the region 110 in fig. 1 or region 120 in fig. 2 where at least a part of the image such as area “X”  is to be printed and the pretreatment is only provided to that area “X” without applying any pretreatment to the area outside of area “X” represented by the dotted lines around region 110 by the inkjet printer 1,  paragraphs 29, 63-67).  
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya & Hirakawa to include identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques as taught by Kamibayashi and treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to control the time difference between deposition of pre-treatment liquid and ink as taught by Kamibayashi at paragraph 67 and to effectively apply treatment agent along with heat treatment to achieve superior printing results on the recording medium as taught by Okada at paragraphs 67-68. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi and Okada to reach the aforementioned advantage.
Regarding claim 5, Combination of Sugaya with Hirakawa, Kamibayashi and Okada further teaches wherein the pretreatment range covers an expanded image obtained by expanding the image represented by the received image data using a predetermined scale factor (see Kamibayashi, paragraphs 58-74 with paragraph 2 of Okada which mentions that image forming method for forming an image by ejecting an ink on clothes such as a T-shirt and a bathing suit by an ink-jet method has been known. However, the image forming method causes bleeding of the ink on the surface of the cloth of the clothes, impregnating of the ink into the cloth, which result in a problem in image formation. As a method for solving this problem, a pretreatment method in which a pretreatment agent is adhered to a cloth prior to image formation on the cloth in order to suppress the bleeding of an ink on the surface of the cloth and the impregnating of an ink into the cloth, thus range to which treatment is applied is based on enlargement and reduction of image data).  
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya & Hirakawa to include identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques as taught by Kamibayashi and treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to control the time difference between deposition of pre-treatment liquid and ink as taught by Kamibayashi at paragraph 67 and to effectively apply treatment agent along with heat treatment to achieve superior printing results on the recording medium as taught by Okada at paragraph 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi and Okada to reach the aforementioned advantage.
Regarding claim 6, Combination of Sugaya with Hirakawa, Kamibayashi and Okada further teaches wherein the pretreatment range covers the expanded image in a rectangular shape (Okada, shape of area resembles a rectangle, see fig. 1).  
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya & Hirakawa, Kamibayashi to include treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to effectively apply treatment agent along with heat treatment to achieve superior printing results on the recording medium with identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Okada to reach the aforementioned advantage.
Regarding claim 7, Combination of Sugaya with Okada further teaches wherein the pretreatment range includes an application range and a heat treatment range, the application range being over which to apply the pretreatment agent by an applicator  of the pretreatment device, the application range including at least one unit application range, as the at least one unit range, determined by a characteristics of the applicator, the heat treatment range being over which to perform a heat treatment by a heater of the pretreatment device, and the heat treatment range including at least one unit heat treatment range, as the at least one unit range, determined by a characteristics of the heater (Okada, treatment agent determines a applied area 110 with the line width larger than the line width of the letter, and applies the treatment agent so as to form the treatment agent-applied area 120 larger than the pattern (areas 110 and 120 can be specification of the range), see fig. 1, paragraphs 53-67, furthermore,  image forming method may include a heat treatment step of applying heat treatment to the treatment agent-applied area after the treatment step, paragraph 25).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya & Hirakawa, Kamibayashi to include treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to effectively apply treatment agent along with heat treatment to achieve superior printing results on the recording medium with identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Okada to reach the aforementioned advantage.
Regarding claim 9, Combination of Sugaya with Okada further teaches wherein the heat treatment range includes a single unit heat treatment range of the heater provided in the pretreatment device (Sugaya, figs. 9-10, paragraphs 232-248 and Okada, paragraphs 23,  95-96, note that treatment agent applied by various methods with many types and application amounts, thus printer 1 is capable of setting appropriate agent type with correct application amount of the treatment when printer 1 selectively applies plurality of agents).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya to include treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Okada to reach the aforementioned advantage.
  Regarding claim 10, Combination of Sugaya with Okada further teaches wherein the identifying the pretreatment information to perform the pretreatment with respect to the received image data includes identifying at least one of a type of the pretreatment agent and an application amount of the pretreatment agent (Hirakawa, paragraphs 76-84 and Okada, paragraphs 23,  95-96, note that treatment agent applied by various methods with many types and application amounts, thus printer 1 is capable of setting appropriate agent type with correct application amount of the treatment when printer 1 selectively applies plurality of agents).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya to include treatment agent with treatment range techniques as taught by Okada. The motivation for the skilled artisan in doing so is to identifying the pretreatment information that includes a pretreatment range over which to perform the pretreatment techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Okada to reach the aforementioned advantage.
Regarding claim 11, Sugaya further discloses wherein the identifying the pretreatment information to perform the pretreatment with respect to the received image data includes identifying at least one of a heat treatment pressure, a heat treatment temperature, a heat treatment time period, and a number of times of heat treatment of a heater provided in the pretreatment device (figs. 9-10, paragraphs 232-248). 
 Regarding claim 12, Sugaya further discloses second receiving at least one of material information relating to a material of the recording medium, and manufacturing information relating to manufacture, and identifying the pretreatment information to perform the pretreatment with respect to the received image data includes identifying the pretreatment information on a basis of at least one of the material information and the manufacturing information received in the second receiving (paragraphs 130, 257-258).
Regarding claim 13, claim 13 recites similar features, as claim 1, except claim 13 is a method claim. Thus, arguments made for claim 1 are applicable for claim 13.
Regarding claim 14, claim 14 recites similar features, as claim 1, except claim 14 is an apparatus claim. Thus, arguments made for claim 1 are applicable for claim 14.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya, Hirakawa, Kamibayashi and Okada as applied in claim 1 above and further in view of Mima, US 2006/0275066.
Regarding claim 2, Combination of Sugaya with Hirakawa, Kamibayashi further teaches a process comprising: storing the identified pretreatment information and the received image data in a storage portion (Sugaya, paragraphs 232-248, Hirakawa, paragraphs 72-84). 
Sugaya with Hirakawa, Kamibayashi fails to teach storing the identified information and received image data in association with each other.
However, Mima teaches storing the identified information and received image data in association with each other (fig. 13 with corresponding paragraphs 150-166).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya, Hirakawa, Kamibayashi and Okada to include storing the identified information and received image data in association with each other techniques as taught by Mima. The motivation for the skilled artisan in doing so is to provide a printing system capable of executing printing using a plurality of printing methods employing plurality of different media types as taught by Mima at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi, Okada & Mima to reach the aforementioned advantage.
Regarding claim 3, Combination of Sugaya with Hirakawa & Mima further teaches issuing an identifier, wherein the process of storing the identified pretreatment information and the received image data in association with each other in the storage includes storing, in the storage, the issued identifier in association with the pretreatment information and the image data (Hirakawa, paragraph 76-84, Mima, paragraphs 150-166).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya, Hirakawa, Kamibayashi and Okada to include storing the identified information and received image data in association with each other techniques as taught by Mima. The motivation for the skilled artisan in doing so is to provide a printing system capable of executing printing using a plurality of printing methods employing plurality of different media types as taught by Mima at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi, Okada & Mima to reach the aforementioned advantage.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al., US 2013/0265359 in view of Hirakawa, US 2006/0214984 & Kamibayashi et al., US 2017/0151810 & Okada et al., US 2015/0044372 as applied in claim 1 above and further in view of Onishi, US 2005/0243121.
  Regarding claim 8, Combination of Sugaya with Hirakawa, Kamibayashi, Okada further teaches application range corresponding to each of a plurality -4-Appln No.: 16/141,416Response to Non-Final Office Action dated November 18, 2019of applicators of the pretreatment agent provided in the pretreatment device (Hirakawa, paragraphs 76-80, Okada, paragraphs 62-67)
Combination of Sugaya with Hirakawa, Kamibayashi, Okada fail to teach application range includes a plurality of unit application ranges, each of the unit application ranges corresponding to each of a plurality -4-Appln No.: 16/141,416Response to Non-Final Office Action dated November 18, 2019of applicators.
However, Onishi teaches application range includes a plurality of unit application ranges, each of the unit application ranges corresponding to each of a plurality of applicators (paragraph 141).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya, Hirakawa & Kamibayashi, Okada to include applying application range over which to apply a pretreatment agent and a heat treatment range as taught by Onishi. The motivation for the skilled artisan in doing so is to make the device useable with a broad range of media as taught by Onishi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi< Okada & Onishi to reach the aforementioned advantage.
Regarding claim 15, Combination of Sugaya with Hirakawa, Kamibayashi, Okada, Onishi further teaches wherein the heat treatment range includes a plurality of unit heat treatment ranges of heater provided in the pretreatment device (Okada, image forming method may include a heat treatment step of applying heat treatment to the treatment agent-applied area after the treatment step, paragraph 25 where plurality of unit heat ranges as taught by Onishi at paragraph 141).
It would have been advantageous to modify the inkjet recording device with pretreatment techniques as taught by Sugaya, Hirakawa & Kamibayashi, Okada to include applying application range over which to apply a pretreatment agent and a heat treatment range as taught by Onishi. The motivation for the skilled artisan in doing so is to make the device useable with a broad range of media as taught by Onishi at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Sugaya with Hirakawa, Kamibayashi< Okada & Onishi to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai, US 2017/0283637 – teaches pre-treatment agent applying treatment to T-Shirt as shown in fig. 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677